DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 9, “shapes” should read “shape”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "said flexible wire structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
36 recites the limitation "said flexible wire structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "said flexible wire structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-14, 22-27, 35-36, and 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2006/0235463 (Freudenthal).
1. Freudenthal discloses an implant (FIG. 1) capable of use in a urethra (P0003-P0006) comprising wires (strips 2) forming at least one closed shape (FIG. 8; P0067-P0068). The closed shape exhibiting an expanded configuration (FIG. 8; P0068). The closed shape is foldable into a compressed configuration (FIG. 5; P0067). At least two of the wires are configured to extend from the compressed configuration to the expanded configuration such that a distance between sections of the wires increases, relative to the distance between the sections of the wires in the compressed configuration (FIG. 5 and 8; P0062 and P0076). The implant is capable of 
2. The wires are foldable by a restrainer (stretching cannula 18) for enabling delivery and extraction of the implant (FIG. 12; P0074-P0076).
3. The implant has a proximal end (end 13) coupled with at least one of the wires with the proximal end being tapered (FIG. 11a; P0074).
4. The shape of at least one of the wires is selected from the list consisting of the shape of the at least one of the wires being narrower at a middle thereof than at the distal end and the proximal end thereof for preventing the implant from moving in the proximal direction and in the distal direction and a butterfly wing shape (FIG. 7-8; P0067-P0068).
5. The implant is capable of creating incisions is the urethra (capability due to material of Nitinol at P0062 and use at P0003-P0006).
6. The implant is capable of use with the prostatic urethra (P0003-P0006).
7. The sections of the wires are lateral sections (FIG. 7-8; P0067-P0068).
8. Freudenthal discloses an implant (FIG. 1) capable of use in a urethra (P0003-P0006) comprising a flexible configuration defining at least two longitudinal wires (strips 2 of Nitinol at P0062) arranged in at least one closed shape (FIG. 8; P0067-P0068). The closed shape exhibiting an expanded configuration (FIG. 8; P0068). The closed shape is foldable into a compressed configuration (FIG. 5; P0067). The at least two longitudinal wires are configured to extend from the compressed configuration to the expanded configuration such that a distance between 
9. The at least two longitudinal wires are foldable by a restrainer (stretching cannula 18) for enabling delivery and extraction of the implant (FIG. 12; P0074-P0076).
10. The implant has a proximal end (end 13) coupled with at least one of the at least two longitudinal wires with the proximal end being tapered (FIG. 11a; P0074).
11. The shape of at least one of the wires is selected from the list consisting of the shape of the at least one of the wires being narrower at a middle thereof than at the distal end and the proximal end thereof for preventing the implant from moving in the proximal direction and in the distal direction and a butterfly wing shape (FIG. 7-8; P0067-P0068).
12. The implant is capable of creating incisions is the urethra (capability due to material of Nitinol at P0062 and use at P0003-P0006).
13. The implant is capable of use with the prostatic urethra (P0003-P0006).
14. The at least two longitudinal wires include lateral sections (discs 6, 7)(FIG. 7-8; P0067-P0068).
22. Freudenthal discloses an implant (FIG. 1) capable of use in a urethra (P0003-P0006) comprising at least two closed shapes (closed shapes of strips 2 in FIG. 8). Each of the at least two closed shapes have a proximal section (end 13), a distal section (end 12), and two lateral 
23. The wires are foldable by a restrainer (stretching cannula 18) for enabling delivery and extraction of the implant (FIG. 12; P0074-P0076).
24. The implant has a proximal end (end 13) coupled with at least one of the wires with the proximal end being tapered (FIG. 11a; P0074).
25. The shape of at least one of the wires is selected from the list consisting of the shape of the at least one of the wires being narrower at a middle thereof than at the distal end and the proximal end thereof for preventing the implant from moving in the proximal direction and in the distal direction and a butterfly wing shape (FIG. 7-8; P0067-P0068).
26. The implant is capable of creating incisions is the urethra (capability due to material of Nitinol at P0062 and use at P0003-P0006).
27. The implant is capable of use with the prostatic urethra (P0003-P0006).

36. The implant has an anchoring leaflet (end 13 having eyelet 16) coupled at a proximal end of a flexible wire structure (FIG. 11a; P0074).
38. The implant has an anchoring leaflet (end 13 having eyelet 16) coupled at a proximal end of a flexible wire structure (FIG. 11a; P0074).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 22-27, 35-36, and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771